Citation Nr: 0414761	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  96-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin rash, to 
include as due to undiagnosed illness.  

2.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.  

3.  Entitlement to service connection for hypertension, to 
include as due to undiagnosed illness.  

4.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.  

5.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.  

6.  Entitlement to service connection for bleeding gums, to 
include as due to undiagnosed illness.  

7.  Entitlement to service connection for night sweats, to 
include as due to undiagnosed illness.  

8.  Entitlement to service connection for lung/respiratory 
problems, to include as due to undiagnosed illness.  

9.  Entitlement to service connection for diarrhea, to 
include as due to undiagnosed illness.  

10.  Entitlement to service connection for gastrointestinal 
problems, to include as due to undiagnosed illness.  

11.  Entitlement to service connection for leishmaniasis, to 
include as due to undiagnosed illness.  

12.  Entitlement to service connection for sleep apnea, to 
include as due to undiagnosed illness.  

13.  Entitlement to service connection for heart problems, to 
include as due to undiagnosed illness.  

14.  Entitlement to service connection for psychiatric 
problems, to include depression and anxiety, to include as 
due to undiagnosed illness.  

15.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.  

16.  Entitlement to service connection for sinusitis, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1955 to March 
1962 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In December 1996, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge who is no longer at the 
Board.  He opted to undergo an additional Travel Board 
hearing, which was conducted before the undersigned in 
October 1999.  Transcripts of both hearings are associated 
with the claims folder.  

This case was previously before the Board.  The Board 
remanded the case to the RO in April 1997 and again in 
December 2000 for additional development.  Upon return from 
the RO, in June 2003, the Board issued a decision in which it 
denied service connection for each of the disabilities listed 
above.  The Board also remanded to the RO a claim for service 
connection for post-traumatic stress disorder (PTSD) and a 
claim for entitlement to a total disability rating based on 
individual unemployability (TDIU).  The veteran appealed that 
decision to the U. S. Court of Appeal for Veterans Claims 
(Court).  Pursuant to a joint motion by the parties, in a 
January 2004 Order, the Court vacated that portion of the 
Board decision that denied service connection for the 
disabilities at issue here and remanded the case to the 
Board.  By letter dated in February 2004, the Board advised 
the veteran, through his representative, that there was 
additional time in which to supplement the evidence and 
argument before the Board.  Subsequent communications from 
the veteran and his representative have been associated with 
the claims folder.  The case is again ready for Board action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

As discussed in the joint motion to the Court, review of the 
claims folder fails to reveal notice from the RO to the 
veteran that complies with VCAA requirements.  Specifically, 
although the RO issued a letter to the veteran in March 2003 
in order to explain the notice and assistance provisions of 
the VCAA, neither that letter, nor any other document, 
explains which portion of evidence needed to substantiate the 
claim, if any, the veteran has the responsibility to provide, 
and which portion of the evidence, if any, VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

With respect to assistance, VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  VA is also 
required to obtain records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive knowledge of 
evidence generated by VA).  In response to the March 2003 
VCAA letter, in April 2003, the veteran provided the RO with 
12 additional releases of medical information, identifying 
both private and VA medical providers.  No action was taken 
to secure records identified in those releases.  On remand, 
the RO must take the appropriate action to obtain those 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his claims and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. 
§ 5103(a), Quartuccio v. Principi, 
Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should attempt to obtain 
treatment records from the providers 
listed by the veteran in correspondence 
and releases of medical information 
supplied by the veteran in April 2003.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


